537 So. 2d 1166 (1989)
J. Marion MATHERNE, Individually and on Behalf of Response Instrument Service & Engineering Corporation
v.
RESPONSE INSTRUMENT SERVICE & ENGINEERING CORPORATION, Norman C. Heffron, Mrs. Norman C. Heffron, George Ed Deprato, Richard D. Burgett, John Hoy and David Legendre.
J. Marion MATHERNE, etc.
v.
RESPONSE INSTRUMENT SERVICE & ENGINEERING CORPORATION, Norman C. Heffron, and George Ed Deprato.
RESPONSE INSTRUMENT SERVICE & ENGINEERING CORPORATION, d/b/a Rise, Inc.
v.
J. Marion MATHERNE, Rise Inc., etc.
RESPONSE INSTRUMENT SERVICE & ENGINEERING CORPORATION, d/b/a Rise, Inc.
v.
J. Marion MATHERNE, Joan Matherne, Curt M. Matherne and Anne M. Matherne.
No. 88-C-3146.
Supreme Court of Louisiana.
February 17, 1989.
*1167 Denied.